ICJ_080_CertainPhosphateLands_NRU_AUS_1992-06-26_JUD_01_PO_05_EN.txt. 329

DISSENTING OPINION OF JUDGE SCHWEBEL

The contentious jurisdiction of the Court has been limited from the out-
set of its existence in 1922 to the cases which the parties submit to it, by
whatever means. This has been the law of the matter since the Council of
the League of Nations struck from the draft of the Court’s Statute the pro-
vision for general compulsory jurisdiction proposed by the Advisory
Committee of Jurists. In the development of that law, the Court has shown
great care not to find that it has jurisdiction where jurisdiction is question-
able. In its long and complex history of jurisdictional controversy, a his-
tory which is unique among courts, the Court has rarely departed from
this tradition of judicial caution. Its reasons have been prudential as well
as constitutional. Not only is it legally not entitled to assert jurisdiction
over States which have not assented to it; doing so, or appearing to do so,
in questionable cases may persuade States that a measured submission to
the Court’s jurisdiction may be interpreted as unmeasured, with the result
that they may abstain altogether from adhering to the Court’s jurisdiction.
The reality of this apprehension has been demonstrated more than once.
It may be, as Elihu Lauterpacht maintains in Aspects of the Administration
of International Justice (1991), that, because of developments in the juris-
prudence of the Court, in the practice of the Security Council of the
United Nations, and elsewhere, the time is ripe for reconsideration of the
traditional position that the jurisdiction of the Court is consensual rather
than compulsory. But as yet such a fundamental reconsideration has not
taken place.

The jurisdictional problems posed in bilateral disputes are magnified in
multilateral disputes. But, in contrast to the rich body of jurisdictional
practice in bilateral disputes, the cases in which the Court has addressed
situations analogous to that now before the Court are few. Where more
than one State is charged with joint (or joint and several) commission of an
act wrongful under international law, but only one such State is before the
Court, may the Court proceed to exercise jurisdiction over that State even
though its determination of the liability of that State may or will entail the
effective determination of the liability of another? That is the essence of
the problem which the Court must resolve if it is to find that it has jurisdic-
tion in the instant case and that that case is admissible.

In dealing with that problem, private law sources and analogies are of
little use. There is no doubt that, in the municipal law of States, a party
may maintain suit against a joint tortfeasor or co-contractor or co-trustee

93
330 PHOSPHATE LANDS IN NAURU (DISS. OP. SCHWEBEL)

in the absence of other joint tortfeasors, contractors, or trustees. But juris-
diction is not consensual in national law; the situation differs fundamen-
tally from that which governs international jurisdiction, from which it
foliows that principles and patterns of national practice in this instance
have scant application to the issue before the Court.

THE CorFu CHANNEL CASE

The problem might have been dealt with by the Court in the
Corfu Channel case but it was not. The Memorial of the United Kingdom
contended “that the Albanian Government ... either caused to be laid,
connived at or had knowledge of the laying of mines in certain areas of its
territorial waters in the Strait of Corfu”, but it named no other alleged
joint tortfeasor. In the course of the proceedings, British counsel intro-
duced evidence purporting to show that the mines actually had been
laid by ships of the Yugoslav Navy, with the knowledge of the Albanian
Government. But the Applicant’s submissions made no reference to
Yugoslavia and the Court in any event found that the alleged involvement
of Yugoslavia was not proved. For its part, Albania, which accepted the
Court’s jurisdiction by its acceptance of a recommendation of the Secu-
rity Council for the submission of the dispute to the Court, raised a preli-
minary objection to the admissibility of the case, but it was not founded on
the absence of an alleged joint tortfeasor. Accordingly, the most that may
be gleaned from this case is that, where it appears from the facts alleged or
shown that there was some unknown joint tortfeasor, the Court will not
dismiss the claim against the named tortfeasor proprio motu. There would
have been no good ground for its so doing, since a holding against Albania
could not have entailed the effective liability of an unnamed and
unknown joint tortfeasor for the very reason that it was unnamed and
unknown.

MONETARY GOLD CASE

The case of Monetary Gold Removed from Rome in 1943 is the principal
precedent, although its singular circumstances — which were linked with
the failure of Albania to pay compensation to the United Kingdom as
ordered by the Court in the Corfu Channel case — ensure that it will not be
on all fours with the current or another case. For present purposes, it is
important that the Court and counsel for Nauru and Australia are agreed
that the Monetary Gold case is authority for a proposition of continuing
vitality, namely, that where a third State’s legal interests would not only be
affected by a decision but form the very subject-matter of the decision,

94
331 PHOSPHATE LANDS IN NAURU (DISS. OP. SCHWEBEL)

proceedings may not be maintained in the absence of that third State; and
that they are further agreed that, unlike the Monetary Gold case, in which
the question at issue in the Court could not be determined without first
passing upon the actions of Albania, a State not party to those proceed-
ings, “the determination of the responsibility of New Zealand or the
United Kingdom is not a prerequisite for the determination of the respon-
sibility of Australia . . .” (Judgment, para. 55).

But that is as far as their agreement goes. Australia maintains that, as the
Court puts it:

“in this case there would not be a determination of the possible
responsibility of New Zealand and the United Kingdom previous to
the determination of Australia’s responsibility. It nonetheless asserts
that there would be a simultaneous determination of the responsibi-
lity of all three States and argues that, so far as concerns New Zea-
land and the United Kingdom, such a determination would be
equally precluded by the fundamental reasons underlying the Mon-
etary Gold decision.” (Ibid.)

The Court however concludes, after observing that “the decision
requested of the Court regarding the allocation of the gold, was not purely
temporal but also logical”, that:

“In the present case, a finding by the Court regarding the existence
or the content of the responsibility attributed to Australia by Nauru
might well have implications for the legal situation of the two other
States concerned, but no finding in respect of that legal situation will
be needed as a basis for the Court’s decision on Nauru’s claims
against Australia. Accordingly, the Court cannot decline to exercise
its jurisdiction.” (Ibid.)

For my part, I find the Court’s reasoning unpersuasive, in the light of
the considerations set out below. The essence of my view is that, if a judg-
ment of the Court against a present State will effectively determine the
legal obligations of one or more States which are not before the Court, the
Court should not proceed to consider rendering judgment against the
present State in absence of the others. The fact that the timing of the find-
ing of the responsibility of the absent party precedes such a finding in
respect of the present party, or that the finding of the responsibility of the
absent party is a logical prerequisite to the finding of the responsibility of
the present party, is not significant. What is dispositive is whether the
determination of the legal rights of the present party effectively deter-
mines the legal rights of the absent party.

Before setting out why, on the facts of the instant case, I am not in agree-
ment with the Court’s reasoning or conclusion, I shall discuss the two
other cases on which the Court relies.

95
332 PHOSPHATE LANDS IN NAURU (DISS. OP. SCHWEBEL)
MILITARY AND PARAMILITARY ACTIVITIES IN AND AGAINST NICARAGUA

The Court quotes in support of its construction of the meaning of the
Monetary Gold case a passage of the Court’s Judgment on jurisdiction and
admissibility in Military and Paramilitary Activities in and against Nicara-
gua:

“There is no doubt that in appropriate circumstances the Court
will decline, as it did in the case concerning Monetary Gold Removed
from Rome in 1943, to exercise the jurisdiction conferred upon it
where the legal interests of a State not party to the proceedings
‘would not only be affected by a decision, but would form the very
subject-matter of the decision’ ... Where however claims of a legal
nature are made by an Applicant against a Respondent in proceed-
ings before the Court, and made the subject of submissions, the
Court has in principle merely to decide upon those submissions, with
binding force for the parties only, and no other State, in accordance
with Article 59 of the Statute. As the Court has already indicated...
other States which consider that they may be affected are free to insti-
tute separate proceedings, or to employ the procedure of interven-
tion. There is no trace, either in the Statute or in the practice of
international tribunals, of an ‘indispensable parties’ rule of the kind
argued for by the United States, which would only be conceivable in
parallel to a power, which the Court does not possess, to direct that a
third State be made a party to proceedings. The circumstances of the
Monetary Gold case probably represent the limit of the power of the
Court to refuse to exercise its jurisdiction; and none of the States
referred to can be regarded as in the same position as Albania in that
case, so as to be truly indispensable to the pursuance of the proceed-
ings. (Judgment of 26 November 1984, LCJ. Reports 1984, p. 431,
para. 88.)” (Judgment, para. 51.)

This 1984 Judgment of the Court in the foregoing as well as some other
respects in my view was in error; far from reinforcing the jurisprudence of
the Monetary Gold case, it obfuscated it. It is necessary to recall what was
at issue in 1984 to explain why.

In its Application and argument, Nicaragua’s essential claim was that
military and paramilitary activities of the United States in and against
Nicaragua violated obligations of the United States under conventional
and customary international law. Nicaragua brought suit against the
United States alone. However, its Application and argument maintained
that El Salvador, Honduras and Costa Rica all were vitally involved in the
delicts of the United States, because they were lending their territory or
armed forces to the indicted activities of the United States. For its part, the
United States no less stressed the involvement of El Salvador, Honduras
and Costa Rica; indeed, its substantive defence to Nicaragua’s charges

96
333 PHOSPHATE LANDS IN NAURU (DISS. OP. SCHWEBEL)

was that its activities were conducted in the collective self-defence of those
nations which were the object of Nicaraguan subversive intervention
which was tantamount to armed attack, through Nicaragua’s provision of
arms, training, transit, sanctuary, and command-and-control facilities
particularly to insurrection in El Salvador. The Court in 1986 held against
the United States on the facts and on the law. It essentially concluded, on
the facts, that no responsibility could be attributed to the Government of
Nicaragua for any flow of arms across its territory to insurgents in El Sal-
vador; on the law, it held that in any event provision of arms to insurgents
could not be tantamount to an armed attack.

Now when the Court’s Judgment on jurisdiction and admissibility of
1984 is read together with that on the merits of 1986, it appears that the
articulate factual holdings of 1986 were the inarticulate factual premises
of 1984. That is to say, since the Court was not disposed in 1984 at the stage
of jurisdiction and admissibility provisionally to credit the charges of the
United States on the facts, it then could arrive at a holding on the law that,
if it were subsequently to decide in favour of Nicaragua’s submissions on
the merits, El Salvador, Honduras and Costa Rica would be protected
against any adverse effects of such a judgment by reason of the import of
Articles 59, and 62 and 63, of the Statute. By reason of Article 59, the Judg-
ment on the merits would have no binding force except between the
United States and Nicaragua and in respect of that particular case. By
reason of Articles 62 and 63, should El Salvador, Honduras or Costa Rica
consider that their interests might be affected by the decision on the
merits, or affected by the construction of a convention to which they
were party, they could employ the Court’s statutory provisions for inter-
vention in the case.

But, on the factual premises put forth by the United States, itis clear and
should have been clear in 1984 that Article 59 could provide no meaning-
ful protection to States such as El Salvador which were the objects of
alleged Nicaraguan support of armed insurrection within their borders.
Assuming the factual allegations of the United States (and of El Salvador)
about the activities of the Nicaraguan Government to have been true, but
contemplating nonetheless that the United States could be prohibited
from taking measures against Nicaragua to assist El Salvador in its
defence against those activities, of what use would it be to El Salvador to
rely upon the Court’s legal conclusion that the Court’s Judgment against
the United States was not binding upon it? If the United States were to
comply with the Judgment of the Court, it would cease to act in what it and
El Salvador maintained was the collective self-defence of El Salvador,
with the result that the latter’s Government, far from having its interests
conserved by the force of Article 59, could fall before the onslaught of the
insurrection so significantly supported by Nicaragua.

97
334 PHOSPHATE LANDS IN NAURU (DISS. OP. SCHWEBEL)

And what, in truth, did the facts turn out to be? As for Nicaragua’s
sworn and reiterated denials of any involvement in the material support of
insurrection in El Salvador, it subsequently was authoritatively reported
that an aircraft flying from Nicaragua packed with missiles was downed in
El Salvador, an event which was the subject of consideration in the Secu-
rity Council; and it later transpired that the Government of the Soviet
Union identified, by serial number, the launch tube of a ground-to-air
missile which it had supplied in 1986 to the Nicaraguan Government and
which had been fired by Salvadoran insurgents in El Salvador. Indeed, in
1991 it was acknowledged by the leadership of Nicaragua that a number
of Soviet-supplied missiles had been transferred to Salvadoran guerrillas
by elements of the Nicaraguan Army, at least two of which were used to
shoot down aircraft of the Salvadoran Government. So much for the
utility of Article 59 in safeguarding the position of El Salvador. As for
the possibility of its intervening in the proceedings between Nicaragua
and the United States, or instituting separate proceedings, that was a route
which offered no more comfort to El Salvador and similarly situated
States, having regard to the facts that they had made clear that they did not
wish to litigate their security before the Court and that the Court earlier in
1984 had itself summarily dismissed El Salvador’s request to intervene at
the stage of jurisdiction and admissibility in exercise of its statutory “right
to intervene in the proceedings” under Article 63, and had done so for
reasons which were in conformity neither with the Statute nor with the
Rules of Court.

Such precedential status as the Court’s holding in the case may be
thought to have is further prejudiced by the fact that in 1984 Nicaragua
maintained, in respect of the argument of the United States about the
effect to be attributed to the absence of El Salvador, Honduras and
Costa Rica, that — despite the terms of its Application and argument — it
made “no claim of illegal conduct by any State other than the United
States” and that it sought “no relief... from any other State”. These affir-
mations were belied as well, and within days of the 1986 Judgment on the
merits against the United States, when Nicaragua brought intimately
related claims in Court against Honduras and Costa Rica, as to which (in
apparent contrast to El Salvador) it could make out a title of jurisdiction.

In the light of these considerations, my position on the Court’s reliance
on the case of Military and Paramilitary Activities in and against Nicaragua
comes to this. The security interests of the States in whose interest the
United States claimed to be acting in collective self-defence were as close
if not closer to “the very subject-matter of the case” as were the interests of
Albania in the Monetary Gold case (see in this regard the analysis of Pro-
fessor Lori Fisler Damrosch, “Multilateral Disputes”, in Damrosch, ed.,
The International Court of Justice at a Crossroads, 1987, pp. 376, 390). In
their nature, those vital security interests presumably were more import-
ant to them than was Albania’s financial interest to it; more to the point,

98
335 PHOSPHATE LANDS IN NAURU (DISS. OP. SCHWEBEL)

by determining that the United States was not entitled to act with them in
their collective self-defence, the legal as well as the practical interests of
those States were no less decisively and centrally determined by the
Court’s Judgment than would the interests of Albania have been deter-
mined by the Court’s ruling in respect of it. This conclusion is reinforced
by specific prescriptions of the Court’s Judgment on the merits, which
went so far as to pass upon not only the circumstances in which the absent
State of El Salvador might take measures in self-defence but upon the pro-
portionate counter-measures which the three absent States, El Salvador,
Honduras and Costa Rica, could be permitted to take. Judgment in the
“Nicaragua” case, as in the case now before the Court, was to be “simul-
taneous” in its effect, but that is not the dispositive distinction. The Court
there rather should have given, and in the instant case should give, weight
to the intensity and not to the timing or logical derivation of the effects in
question. If the legal interests of a third State will not merely be affected
but effectively determined by the Court’s Judgment, the Court should not
proceed to give judgment in the absence of that third State.

Such cases may by their nature be rare and fortunately so, for the prin-
ciple of permitting third States by their non-appearance to foreclose liti-
gation between two States over which the Court otherwise has jurisdic-
tion is unappealing. The question is one of balancing the propriety of the
Court’s exercising to the full the jurisdiction which it has been given
against the impropriety of determining the legal interests of a third State
not party to the proceedings. While it may in practice be unusual for the
legal interests of a third State to be subject to such determination, where
they are, the balance should swing in its favour, and in favour of the
inadmissibility of the action against the present party.

LAND, ISLAND AND MARITIME FRONTIER DISPUTE

The final precedent applied by the Court is the Judgment in the case
concerning the Land, Island and Maritime Frontier Dispute (El Salvador/
Honduras). It dealt with Nicaragua’s Application to intervene in the case
pursuant to Article 62 of the Court’s Statute. Nicaragua sought to inter-
vene in various but not all aspects of a case involving several distinct
though in some respects interrelated matters. It not only maintained, pur-
suant to Article 62, that it had interests of a legal nature that may be
affected by the decision in the case; in one respect, Nicaragua argued that
its interests were so much part of the subject-matter of the case that the
Chamber of the Court could not properly exercise its jurisdiction without
its participation. Nicaragua contended that, where the vital issue to
be settled concerned the rights of Nicaragua in the Gulf of Fonseca

99
336 PHOSPHATE LANDS IN NAURU (DISS. OP. SCHWEBEL)

and the waters outside it, the Court could not, without its consent, give a
decision.

The Chamber observed that Nicaragua apparently thus suggested that
in such circumstances the failure of a State to intervene, or even refusal of
a request for permission to intervene, may deprive the Court of the right
with propriety to exercise jurisdiction conferred upon it by special
agreement between two other States. In rejecting this argument, the
Chamber referred with approval to its holdings respecting the effect of
Articles 62 and 59 of the Statute set out in the Monetary Gold case and in
Military and Paramilitary Activities in and against Nicaragua. And it
quoted the passage from the Monetary Gold case quoted above about
Albania’s legal interests forming “the very subject-matter of the decision”.
It continued that, ifin the Frontier Dispute case the legal interests of Nicar-
agua did form part of the very subject-matter of the decision, this would
doubtless justify an intervention by Nicaragua under Article 62, which
lays down a less stringent criterion. The Chamber found that, in respect of
the Gulf waters, Nicaragua had shown the existence of an interest of a
legal nature which may be affected by the decision. But it held that that
interest did not form “the very subject-matter of the decision” as did the
interests of Albania in the Monetary Gold case. The Chamber explained
why in the following terms:

“while the Chamber is thus satisfied that Nicaragua has a legal inter-
est which may be affected by the decision of the Chamber on the
question whether or not the waters of the Gulf of Fonseca are subject
to a condominium or a ‘community of interests’ of the three riparian
States, it cannot accept the contention of Nicaragua that the legal
interest of Nicaragua ‘would form the very subject-matter of the deci-
sion’, in the sense in which that phrase was used in the case concern-
ing Monetary Gold Removed from Rome in 1943 to describe the
interests of Albania... So far as the condominium is concerned, the
essential question in issue between the Parties is not the intrinsic val-
idity of the 1917 Judgement of the Central American Court of Justice
as between the parties to the proceedings in that Court, but the
opposability to Honduras, which was not such a party, either of that
Judgement itself or of the régime declared by the Judgement. Hondu-
ras, while rejecting the opposability to itself of the 1917 Judgement,
does not ask the Chamber to declare it invalid. 1f Nicaragua is per-
mitted to intervene, the Judgment to be given by the Chamber will not
declare, as between Nicaragua and the other two States, that Nicaragua
does or does not possess rights under a condominium in the waters of the
Gulf beyond its agreed delimitation with Honduras, but merely that, as
between El Salvador and Honduras, the régime of condominium
. declared by the Central American Court is or is not opposable to Hondu-
ras. It is true that a decision of the Chamber rejecting El Salvador’s
contentions, and finding that there is no condominium in the waters

100
337 PHOSPHATE LANDS IN NAURU (DISS. OP. SCHWEBEL)

of the Gulf which is opposable to Honduras, would be tantamount to
a finding that there is no condominium at all. Similarly, a finding that
there is no such ‘community of interests’ as is claimed by Honduras,
between El Salvador and Honduras in their capacity as riparian
States of the Gulf, would be tantamount to a finding that there is no
such ‘community of interests’ in the Gulf at all. In either event, sucha
decision would therefore evidently affect an interest of a legal nature
of Nicaragua; but even so that interest would not be the ‘very subject-
matter of the decision’ in the way that the interests of Albania were in
the case concerning Monetary Gold Removed from Rome in 1943... it
follows from this that the question whether the Chamber would have
power to take a decision on these questions, without the participation
of Nicaragua in the proceedings, does not arise; but that the condi-
tions for an intervention by Nicaragua in this aspect of the case are
nevertheless clearly fulfilled.” U.C.J. Reports 1990, p. 122, para. 73;
emphasis added.)

It appears to follow from the foregoing reasoning that, if, contrary to the
Chamber’s holding, it had found it necessary to decide whether Nicara-
gua possessed rights in a condominium, it would have concluded that
Nicaragua’s interests formed part of the very subject-matter of the deci-
sion. So interpreted, the case supports not the position of Nauru — and of
the Court — on the question now before the Court but the position of
Australia.

THE INTERNATIONAL RESPONSIBILITY FOR
THE GOVERNANCE OF NAURU

It remains to consider whether or not the facts of the situation in the
years in which Nauru was a Territory administered under a Mandate of
the League of Nations and subsequently was administered as a Trust Ter-
ritory of the United Nations sustain the conclusion that for the Court to
adjudge Australia would entail its effectively adjudging the absent States
of the United Kingdom and New Zealand.

On 2 July 1919, an Agreement was concluded between “His Majesty’s
Government in London, His Majesty’s Government of the Common-
wealth of Australia, and His Majesty’s Government of the Dominion of
New Zealand”. It recited that a Mandate for the administration of Nauru
had been conferred by the Allied and Associated Powers upon “the Brit-
ish Empire”, which was to come into operation on the coming into force of
the Treaty of Peace with Germany, and that it is “necessary to make provi-
sion for the exercise of the said Mandate and for the mining of the phos-
phate deposits on the said Island”. The three Governments accordingly
agreed that the administration of Nauru shall be vested in an Administra-
tor and provided:

101
338 PHOSPHATE LANDS IN NAURU (DISS. OP. SCHWEBEL)

“The first Administrator shall be appointed for a term of five years
by the Australian Government; and thereafter the Administrator
shall be appointed in such manner as the three Governments decide.”
(Memorial of the Republic of Nauru, Vol. 4, Ann. 26, Art. 1.)

It was provided that the Administrator shall have the power to make ordi-
nances for the peace, order and good government of the Island. The
Agreement further specified that title to the phosphates of Nauru shall be
vested in a Board of Commissioners (subsequently to be known as the
British Phosphate Commissioners, or “BPC”), comprised of three mem-
bers, one to be appointed by each of the three Governments, who shall
hold office during the pleasure of the Government by which he is
appointed. The Agreement provided that the phosphate deposits shall be
worked and sold under the direction, management and control of the
Commissioners. It also specified that:

“There shall be no interference by any of the three Governments
with the direction, management or control of the business of work-
ing, shipping, or selling the phosphates, and each of the three Gov-
ernments binds itself not to do or to permit any act or thing contrary
to or inconsistent with the terms and purposes of this Agreement.”
(Memorial of the Republic of Nauru, Vol. 4, Ann. 26, Art. 13.)

The Agreement allotted shares of the phosphate production to the three
Governments and otherwise provided for its sale.

The 1919 Agreement subsequently was amended to entrench Aus-
tralia’s authority in the administration of Nauru, particularly to ensure
that the Administrator would be appointed by Australia and would act in
accordance with the instructions of its Government, which in turn
remained obligated to consult with the United Kingdom and New
Zealand.

The Mandate for Nauru adopted by the Council of the League of
Nations on 17 December 1920 recalled that the Treaty of Peace provided
that “a Mandate should be conferred upon His Britannic Majesty to
administer Nauru .. .”. It recorded that “His Britannic Majesty” had
agreed to accept a Mandate in respect of Nauru and had “undertaken to
exercise it on behalf of the League of Nations. . .”. It defined the terms of
the Mandate, according the Mandatory “full power of administration and
legislation over the territory subject to the present Mandate as an integral
portion of his territory” and requiring it to “promote to the utmost the
material and moral well-being and the social progress of the inhabitants of
the territory . . .”.

The Mandate was replaced by the Trusteeship Agreement for the Terri-
tory of Nauru approved by the United Nations General Assembly on
1 November 1947. That Agreement was entered into pursuant to the terms
of Article 81 of the United Nations Charter, which provides that “the

102
339 PHOSPHATE LANDS IN NAURU (DISS. OP. SCHWEBEL)

authority which will exercise the administration of the trust territory” may
be “one or more States or the Organization itself”.

The Trusteeship Agreement recalled that in pursuance of the Mandate
conferred upon His Britannic Majesty, Nauru “has been administered...
by the Government of Australia on the joint behalf of the Governments of
Australia, New Zealand, and the United Kingdom of Great Britain and
Northern Ireland” (emphasis added). It recited that:

“His Majesty desires to place the Territory of Nauru under the
Trusteeship System, and the Governments of Australia, New Zea-
land and the United Kingdom undertake to administer it on the
terms set forth in the present Trusteeship Agreement.” (United
Nations, Treaty Series, 1947, Vol. 10, No. 138, p. 4.)

The Agreement designated “The Governments of Australia, New Zealand
and the United Kingdom (hereinafter called ‘the Administering Author-
ity’)” as “the joint Authority which will exercise the administration of the
Territory” (emphasis added). The Agreement further provided that:

“The Administering Authority will be responsible for the peace,
order, good government and defence of the Territory, and for this
purpose, in pursuance of an Agreement made by the Governments of
Australia, New Zealand and the United Kingdom, the Government
of Australia will, on behalf of the Administering Authority and except
and until otherwise agreed by the Governments of Australia,
New Zealand and the United Kingdom, continue to exercise full
powers of legislation, administration and jurisdiction in and over the
Territory.” (Ibid. p. 6; emphasis added.)

On 26 November 1965, the three Governments agreed to modify their
existing Agreements particularly to provide for the establishment of a
Nauruan Legislative Council, Executive Council and Nauruan Courts of
Justice. These bodies were given certain powers, while others were
retained for an Administrator appointed by the Government of Australia,
and for the Australian Government.

In 1967, as a result of intensive rounds of negotiation between the
representatives of Nauru, on the one hand, and of Australia, New Zealand
and the United Kingdom, on the other, agreement was reached on the two
cardinal demands of Nauru: its accession to independence, and the acqui-
sition by Nauru of the phosphate enterprise. The resultant agreements
were signed by representatives of the three Governments jointly compos-
ing the Administering Authority and.of Nauru.

On 9 February 1987, the three Governments concluded an Agreement
to terminate the 1919 Agreement. That Agreement, which, like so many
other documents placed before the Court in this case, expressly describes
the three Governments as “the Partner Governments”, wound up BPC

103
340 PHOSPHATE LANDS IN NAURU (DISS. OP. SCHWEBEL)

and agreed upon a distribution of its assets. In all the years from 1919 to
1968, apart from those of Japanese occupation during the Second World
War, the phosphate operations — virtually the whole of organized econ-
omic activity on the Island — were run not by Australia but by BPC, which
was under the direction of three Commissioners appointed by the three
Governments.

In pursuance of the instruments which have been described, it was the
Mandatory or Administering Authority, not Australia, which was respon-
sible to, and which was uniformly treated as responsible to, the League
and the United Nations. Communications were addressed to and ran
between the Mandatory or the Administering Authority, on the one hand,
and the League or the United Nations, on the other. The administration in
place in Nauru, and the law applied in Nauru, was Australian. But all that
Australia — one of the three Governments denominated by the Trustee-
ship Agreement as “the joint Authority” administering Nauru — did, from
1919 to the independence of Nauru, was done “on behalf of” the Govern-
ments of New Zealand and the United Kingdom as well as on its own
behalf. Not only Australia, but New Zealand and the United Kingdom as
well, were members of the Trusteeship Council under Article 86 of the
Charter by virtue of their “administering trust territories” ; for a period,
New Zealand’s only entitlement to remain a member of the Trusteeship
Council was by virtue of its administering, as one of the three States con-
stituting the Administering Authority, the Territory of Nauru.

For its part, Nauru steadily maintained not that Australia, but the three
Partner Governments, were responsible for rehabilitating worked-out
phosphate lands; for example, the record of the negotiating session of
16 May 1967 states that “during the following discussion it emerged that
the Nauruans will still maintain their claim on the Partner Governments
in respect of rehabilitation of areas mined in the past ...”. At the thirty-
fourth session of the Trusteeship Council in June 1967, the representative
of Nauru proposed that “the Partner Governments” should accept
responsibility for rehabilitating land worked before 1 July 1967, a stand
reiterated before the Council on 22 November 1967 when the representa-
tive of Nauru maintained that “the three Governments should bear
responsibility for the rehabilitation of land mined prior to 1 July 1967”. In
1986, Nauru advised the three Governments of its appointment of a Com-
mission to inquire into “the Government or organization who should
accept responsibility for rehabilitation . . .” and sought the co-operation
of each of those Governments, including provision of records. In 1987,
Nauru requested “the three partner Governments of Australia, New Zea-
land and the United Kingdom” to keep BPC funds intact pending the con-
clusion of the task of the Commission of Inquiry. After receipt of the
report of the Commission of Inquiry, Nauru on 20 December 1988 sent

104
341

PHOSPHATE LANDS IN NAURU (DISS. OP. SCHWEBEL)

identic notes to the Governments of Australia, New Zealand and the
United Kingdom; that for New Zealand in part reads:

“The Department of External Affairs wishes to reaffirm the posi-
tion which has been consistently taken by the Government of Nauru
since independence, and which was taken by the elected representa-
tives of the Nauruan people before independence, that the Adminis-
tering Authority under the Mandate and Trusteeship over Nauru was
and remains responsible for the rehabilitation of the phosphate lands
worked out in the period of its administration of Nauru, prior to 1st
July, 1967 when the Nauru Island Phosphate Agreement 1967
entered into force.

Specifically, the Department of External Affairs wishes to
reaffirm that New Zealand, in its capacity as one of the three States
involved in and party to the Mandate and Trusteeship Agreements
over Nauru, failed to make proper provision for the long-term needs
of the Nauruan people, whose welfare was a sacred trust and over-
riding responsibility under the relevant Agreements, and that this
failure, which was a breach of those Agreements and of general inter-
national law, took the form, inter alia, of a failure to make any pro-
vision for restoring the worked-out phosphate lands to a reasonable
level for habitation by the Nauruan people as a sovereign nation.
The Department notes that at no stage has the Government of Nauru,
or any authorized representative of the Nauruan people, accepted
or agreed that the Nauru Island Phosphate Agreement absolved the
Partner Governments or any of them of their responsibility for the
rehabilitation of the lands.

Accordingly, the Department of External Affairs reaffirms that
the New Zealand Government was and remains under an obligation
to make reparation for this failure, whether in the form of monetary
compensation or by making, in co-operation with the Government of
Nauru, full provision for the rehabilitation of the relevant lands
in a manner to be agreed between the Parties.” (Memorial of the
Republic of Nauru, Vol. 4, Ann. 80, No. 22; emphasis added.)

Finally, when Nauru brought suit in the Court against Australia, it sent
identic notes on 20 May 1989 to New Zealand and the United Kingdom;
that for New Zealand in part reads:

105

“The Department of External Affairs has the further honour to
state that on 19th May, 1989 it lodged an Application with the Inter-
national Court of Justice in The Hague, in pursuit of its claim for the
rehabilitation of the said lands...

The Department has the further honour to draw the attention of
the High Commission to the fact that the Application named the
342 PHOSPHATE LANDS IN NAURU (DISS. OP. SCHWEBEL)

Commonwealth of Australia as sole respondent in respect of the
claim. This is without prejudice to the Department’s position, as
recorded in its Note of 20th December, 1988 that New Zealand, in its
capacity as one of the three States involved in and party to the Man-
date and Trusteeship over Nauru, was also responsible for the
breaches of those Agreements and of general international law
referred to in that Note.” (Memorial of the Republic of Nauru, Vol. 4,
Ann. 80, No. 29.)

In view of the essential fact that, from 1919 until Nauruan indepen-
dence in 1968, Australia always acted as a member of a joint Administer-
ing Authority composed of three States, and always acted on behalf of its
fellow members of that joint Administering Authority as well as its own
behalf, it follows that its acts engaged or may have engaged not only its
responsibility — if responsibility be engaged at all — but those of its
“Partner Governments”.

Consequently, a judgment by this Court upon the responsibility of Aus-
tralia would appear to be tantamount to a judgment upon the responsibi-
lity of New Zealand and the United Kingdom. Of course the Court’s
judgment in the current case would in terms be directed only to the parties
to it and will have binding force only in respect of that particular case. But
let us suppose that Nauru could and would pursue a course of serial litiga-
tion like that which Nicaragua pursued first against the United States and,
having obtained judgment against it, against Costa Rica and Honduras.
Can it be seriously maintained that if, arguendo, the Court were to hold on
the merits against Australia, the other States with which it jointly com-
posed the Administering Authority would enjoy a consideration whose
very subject-matter would not have been passed upon by the Court in the
current case?

Nauru maintains that:

“No legal right or responsibility of either State would be deter-
mined by the Court in this case, both by virtue of Article 59 of the
Statute and because the focus of the claim is on the acts and omis-
sions of Australia and of Australian officials responsible for the
administration of Nauru.” (Written Statement of the Republic of
Nauru, p. 93, para. 262.)

The answer to that core contention is that the protection afforded the
absent States by Article 59 in the quite exceptional situation of this case
would be notional rather than real; and that while the focus of the claim is
on the acts and omissions of Australia and Australian officials respon-
sible for the administration of Nauru, those acts and omissions were
those of Australia acting as one of three States which jointly constituted
the Administering Authority, and they were those of Australia acting
on behalf of New Zealand and the United Kingdom.

106
343 PHOSPHATE LANDS IN NAURU (DISS. OP. SCHWEBEL)

The issue of the weight to be accorded to the situation of absent States
may be a finely balanced one. In this case, for the reasons set out, my own
view is that the balance inclines towards holding the Application against
Australia alone to be inadmissible.

(Signed) Stephen M. SCHWEBEL.

107
